 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarrisburg Building Units Co., Inc.; York Building Products Co.,,Inc., Lincoln Stone Co.,Inc.andChauffeurs,Teamsters & Help-ers Union Local No. 776, affiliated with the International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,AFL-CIOHarrisburg Building Units Co., Inc., York Building Products Co.,.Inc., LincolirStone Co.,Inc.andHeavy&Highway Construc-tionWorkers Union Local No. 158, affiliated with the Interna-tional Hod Carriers,Building & Common Laborers Union ofAmerica, AFL-CIO.CasesNos. 4-CA-1254 and 4-CA-1256-July 31, 1956DECISION AND ORDEROn January 13,1956, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a brief in support, in addi-tion to requesting oral argument.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondents' exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.As the Respondents"position is adequately set out in the record and the exceptions andbrief, we deny their request for oral argument.We agree with the Trial Examiner, based upon the totality of theRespondents' actions as reflected in this proceeding, that Respondents'refusals to bargain were not based upon a good-faith doubt of ma-jority.We distinguish our holding inPoe Machine & Engineering-Company, Inc.,107 NLRB 1372, urged by Respondents in their brief.There the known membership of some employees in a union otherthan the one claiming bargaining rights contributed to the probabilityof good-faith doubt by the employer that the claimant did actuallyrepresent a majority of its employees. In addition the employer thereengaged in no conduct such as substantial post-refusal interrogation,to negate this good-faith doubt; nor did its independently unlawfulassistance to the committee, in the unusual circumstances of that case,negate its good faith.Here the Respondents' efforts to form an em-ployee committee on the heels of both bargaining requests by theUnion not only constitute a violation of Section 8 (a) (1), but, takenwith the unlawful interrogation of employees and threats of loss of116 NLRB No. 53. HARRISBURG BUILDING UNITS CO., INC.335employment, demonstrate that Respondents' insistence upon an elec-tion was motivated by a desire to gain.time in which to destroy theunion majority in violation of Section 8 (a) (5).1ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that Harrisburg Building Units Co., Inc.,of Harrisburg, Pennsylvania, York Building Products Co., Inc., ofYork, Pennsylvania, and Lincoln Stone Co., Inc., of Thomasville andYork, Pennsylvania, their respective officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Heavy & Highway Con-structionWorkers Union Local No. 158, affiliated with the Interna-tional Hod Carriers, Building & Common Laborers Union of America,AFL-CIO, as the exclusive bargaining representative of all of the pro-duction and maintenance employees of Harrisburg Building Units Co.,Inc., employed at its plant in Harrisburg, Pennsylvania, exclusive ofoffice and clerical employees, supervisors, and guards, as defined in theAct.(b) Interrogating employees with respect to their interest or mem-bership in, sympathy for, or activities on behalf of, any labor organiza-tion, or promises made to them by any labor organization, or the in-terest or membership of any other employees in any labor organization,in a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act; proposing or suggesting to anyemployee that he assist Harrisburg Building Units Co., Inc., YorkBuilding Products Co., Inc., or Lincoln Stone Co., Inc., or employeesof any of these companies, to discourage activities of any employeeson behalf of any labor organization, or their interest or membershipin any such organization; proposing or suggesting to employees, forthe purpose or with the intention of interfering with, restraining, orcoercing employees in the exercise of rights guaranteed by Section 7of the Act, that they establish, form, support, join, or otherwise adhereto any labor organization, group, or committee for the purpose of col-lective bargaining or otherwise dealing with working conditions ofemployees; stating to, warning, or threatening employees, either di-rectly or indirectly, that dealings by the 3 companies named above, orany of them, with a labor organization, or that activities by employeeson behalf of any labor organization, or their interest or membership1Member Bean agrees that the Respondents'refusals to bargain were not motivated bya good-faith doubt of the Union'smajority.However,in reaching this conclusion he hasnot relied on the facts that the Respondents used a form letter to request an election orthat when they asked for the election they had no evidence upon which to base a doubtof majority. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDin any such organization, may or will result in a loss of employment byany employees of the 3 companies.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to join or assist Heavy & High-way Construction Workers Union Local No. 158, affiliated with theInternational Hod Carriers, Building & Common Laborers Union of-America, AFL-CIO, or Chauffeurs, Teamsters & Helpers Union LocalNo. 776, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.`(a)Upon request bargain collectively with Heavy & HighwayConstruction Workers Union Local No. 158, affiliated with the Interna-tional Hod Carriers, Building & Common Laborers Union of Amer-ica,AFL-CIO, as the exclusive representative of the employees inthe appropriate unit described above, with respect to their rates ofpay, wages, hours of employment, and other conditions of employ-ment, and, if an agreement is reached, embody it in a signed contract.(b)Post at the said plant in Harrisburg, Pennsylvania, copies ofthe notice attached hereto marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the FourthRegion, shall, after being signed by a duly authorized representativeor representatives of Harrisburg Building Units Co., Inc., YorkBuilding Products Co., Inc., and Lincoln Stone Co., Inc., be postedby each of the said companies in their respective plants, and main-tained by each of them for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by each ofthe said companies to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, what steps each of the said com-panies have taken to comply therewith.CHAIRMANLEEDOM and MEMBER RODGERS took no part in the con-sideration of the above Decision and Order.S In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HARRISBURG BUILDING UNITS CO., INC.APPENDIX ANOTICE TO ALL EMPLOYEES337Pursuant to a Decision and Order of the National Labot Jelations,Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with Heavy &Highway Construction Workers Union Local No. 158, affiliatedwith the International Hod Carriers, Building & Common Labor-ers Union of America, AFL-CIO, as the exclusive representativeof all the employees in the bargaining unit described herein withrespect to rates of pay, wages, hours of employment, or otherconditions of employment, and, if an agreement is reached, em-body it in a signed agreement. The bargaining unit is:All production and maintenance employees of. HarrisburgBuilding Units Co., Inc., employed at its plant in Harrisburg,Pennsylvania, exclusive of office and clerical employees, super-visors, and guards, as defined in the National Labor RelationsAct.WE WILL NOT interrogate employees with respect to their in-terest or membership in, sympathy for, or activities on behalfof, any labor organization, or promises made to them by anylabor organization, or the interest or membership of any otheremployees in any labor organization, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a)(1) of the Act.WE WILL NOT propose or suggest to any employee that he as-sist either ourselves or any of our employees to discourage ac-tivities of any employees on behalf of any labor organization,or their interest or membership in any such organization.WE WILL NOT propose or suggest to employees, for the purposeor with the intention of interfering with, restraining, or coercingemployees in the exercise of rights guaranteed by Section 7 ofthe said Act, that they establish, form, support, join, or other-wise adhere to any labor organization, group, or committee forthe purpose of collective bargaining or otherwise dealing yvithworking conditions of employees.WE WILL NOT state to, warn, or threaten employees, either di-rectly or indirectly, that dealings by us, or any of us, with a labororganization, or that activities by employees on behalf of anylabor organization, or their interest or membership in any suchorganization, may or will result in a loss of employment by anyof our employees.405448-57-vol.116-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization,to form, join, or assist any labor organization, to join or assistHeavy & Highway Construction Workers Union Local No. 158,affiliated with the International Hod Carriers, Building & Com-mon Laborers Union of America, AFL-CIO, or Chauffeurs,Teamsters & Helpers Union Local No. 776, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, AFL-CIO, to bargain collectivelythrough representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.HARRISBURG BUILDING UNITS CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)YORK BUILDING PRODUCTS CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)LINCOLN STONE CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEChauffeurs,Teamsters&Helpers Union LocalNo. 776 (also described hereinas the Teamsters),affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,filed a charge onMay 19, 1955, with the NationalLaborRelations Board(referred to below asthe Board),inCaseNo. 4-CA-1254,against Harrisburg Building Units Co., Inc.(also described herein as Harrisburg).On the following day, Heavy&HighwayConstructionWorkers Union Local No. 158 (also designated below as the HodCarriers),affiliatedwith the International Hod Carriers,Building&CommonLaborersUnion of America,AFL-CIO,filed a charge with the Board againstHarrisburg in CaseNo. 4-CA-1256.The HodCarriers filed amendments to itscharge on September 6 and 9,1955.The Teamsters also amended its charge,filing amendments thereto on September 8 and 13, 1955.The last amendmentfiled by each organization named York Building Products Co., Inc.(also describedbelow asYork),and Lincoln Stone Co, Inc. (also referred to below as Lincoln),in addition to Harrisburg, as employers against whom the applicable charge wasfiled.On September 22, 1955,theRegional Director for the Fourth Region of HARRISBURG BUILDING UNITS CO., INC.339the Board duly entered an order consolidating Case No. 4-CA-1254 and Case No.4-CA-1256.Based upon the charges, and the amendments thereof, the GeneralCounsel of the Board issued a complaint on September 22, 1955, alleging that Harris-burg, York, and Lincoln had engaged in and were engaging in unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, as amended (61 Stat.136-163), also described herein as the Act.Harrisburg has been duly servedwith copies of each charge and of the first amendments to each.Copies of thesecond amendment to each charge, the order of consolidation, and the complainthave been duly served upon Harrisburg, York, and Lincoln.Among other matters, the complaint alleges that Harrisburg, York, and Lincoln'are Pennsylvania corporations; that York owns all of the capital stock of Harris-burg and Lincoln; that Harrisburg and Lincoln are subsidiaries of York; that Harris-burg has a place of business at Harrisburg, Pennsylvania; and that all threecorporations have "certain similar officers and directors," are "under common man-agement and supervision,"are "operated as an integrated enterprise,"are "governed;by the same labor relations policy affecting employees," and are "a joint employerunder the Act."With respect to the claimed unfair labor practices, the complaint alleges, in sub-stance, that since March 10, 1955, the Hod Carriers has been the collective-bargain-ing representative of a unit of Harrisburg's employees appropriate for the purposesof collective bargaining; that on or about March 10, 1955, the Hod Carriers re-quested Harrisburg to bargain collectively with respect to terms and conditions ofemployment of the employees in the said unit; that on or about March 15, 1955,Harrisburg refused so to bargain and has since refused; that by reason of suchrefusals,Harrisburg,York, and Lincoln (as a "joint employer") have violatedSection 8 (a) (5) and (1) of the Act; and that the said "joint employer" hasviolated Section 8 (a) (1) of the Act by (1) interrogating employees concerningtheirunion activities and membership; (2) attempting to induce employees toorganize a committee for the purpose of dealing with their employer concerningwages and other working conditions in-lieu, of representation in such matters by"an outside" union; (3) threatening and warning employees to refrain from assist-ing a union or holding membership in one; (4) threatening employees with a with-drawal of benefits and changes in working conditions if they joined a union; (5)promising employees benefits if they refrained from assisting a union or holdingmembership in it; and (6) suggesting to an employee that he induce other employeesnot to assist a union or be members thereof.Harrisburg, York, and Lincoln filed a joint answer which, among other things,admits that each company is a Pennsylvania corporation and that at all times mate-rial to this proceeding the three corporations have been "under common manage-ment and supervision," have been "governed by the same labor relations policyaffecting employees," and have "been operated as an integrated enterprise." (Forconvenience of reference, the term Respondent, used below, refers to all threecorporations as a group.)In connection with the alleged unfair labor practices,the answer,in substance,admits the allegations of the complaint pertaining to the existence of a unit of Har-risburg's employees appropriate for the purposes of collective bargaining, and thatthe Hod Carriers requested Harrisburg to bargain collectively concerning the em-ployees in the unit;but asserts that "no election has been held to designate such unionas the representative of the employees in said unit," that Harrisburg in good faithbelieved at the time of the bargaining request that the Hod Carriers did not representa majority of the employees, and has continued so to believe, and that in answer tothe request, Harrisburg informed the Hod Carriers on March 10, 1955, that it couldnot recognize the organization as the representative of the employees "without anelection and certification from an appropriate agency of government."The answerdenies the commission of any of the unfair labor practices alleged in the complaint.Pursuant to notice duly served upon all parties, a hearing was held before me, asduly designated Trial Examiner, on November 8 and 9, 1955, at Harrisburg, Penn-sylvania.The General Counsel, the Respondent, and the Hod Carriers were repre-sented by counsel and participated in the hearing.'All parties were afforded a fullopportunity to be heard, to examine and cross-examine witnesses,to adduce evidence,and to file briefs and proposed findings of fact and conclusions of law.The General' Counsel for the Hod Carriers entered an appearance for the Teamsters'attorney.Thelatter did not actually appear in person and thus did not participate In the hearing. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel, the Hod Carriers, and the Teamsters have not filed briefs.The Respond-ent has filed a brief which has been read and considered.2Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE AND ORGANIZATION OF THE RESPONDENT'S BUSINESS; THE BOARD'SJURISDICTION OVER THIS PRCCEEDING'fork, Lincoln, and Harrisburg are corporations organized and existing under thelaws of Pennsylvania.York maintains its office and principal place of business inYork, Pennsylvania.Lincoln also maintains its office there, but its productionfacilities are located at Thomasville, York County, Pennsylvania.York is engagedin the manufacture and sale of concrete and cinder blocks and precast lintels, andLincoln in the production and sale of stone and related products.Harrisburg main-tains its office and principal place of business in Harrisburg, Pennsylvania, where itis engaged in the manufacture and sale of concrete and cinder blocks and precastlintels.The shareholders and directors of York are Walter W. Sipe, Genevieve C. Sipe,and V. C. Stewart.These individuals and a fourth, R. H. Stewart, are the share-holders and directors of Lincoln and the directors of Harrisburg.York owns all thestock of Harrisburg.The officers of York are Walter W. Sipe, president and treas-urer; V. C. Stewart, vice president and assistant treasurer; Genevieve C. Sipe, sec-retary;Walter W. Ziegler, vice president and general manager; and G. C. McCleary,,vice president in charge of sales.All the officers of York, with the exception ofV. C. Stewart, hold the same offices with Lincoln and Harrisburg.R. H. Stewart isa vice president of Lincoln. In sum, as the answer admits, York, Lincoln, andHarrisburg are, and have been at all times material to this proceeding, "under com-mon management and supervision," governed "by the same labor relations policy`affecting employees," and "operated as an integrated enterprise." 3During the period from March 1, 1954, to March 1, 1955, the Respondent soldand shipped goods from places within the State of Pennsylvania to points outsidethereof.The approximate value of the goods so sold and shipped amounted to$1,118,862.12.4The Respondent is engaged in commerce within the meaning ofthe Act, and the Board thus has jurisdiction over this proceeding.2 Accompanying its brief, the Respondent has submitted a document entitled "Requestfor Findings of Fact and Conclusions of Law," containing proposedfindings offact andconclusions of law, embodied in, and identified by, separate numbered paragraphs whichinclude subparagraphs.Rulings on each numbered paragraph follow. The requested find-ings containedin paragraphs numbered 1 to 11, inclusive, and paragraph numbered 17 ofthe proposed findings of fact are included, as modified, in findings of fact made below,and to that extent are adoptedThe requested findings set forth in paragraphs numbered12 to 16, inclusive, and 18 to 22 of the proposed findings of fact are rejected, and findingsof fact are made below in lieu thereof. The requested conclusions set forth in paragraphnumbered 1 of the proposedconclusionsof `law are included, as modified,in findings offact and conclusions of law made below, and to that extent are adopted. The requestedconclusions set forth in paragraphs numbered 2 to 8, inclusive, of the proposedconclusionsof law are rejected, and conclusions of law are made below in lieu thereof.aFindings made above with respect to the corporate status of the companies, the natureand location of their respective offices and places ofbusiness,the navies of the share-holders, officers, and directors, and the common supervision, management, integratedoperations, and labor relations policies of the corporations are based on a composite oftestimonyand admissionscontained in the Respondent's answer and proposedfindingsof fact.4The complaint contains no separate specification of the dollar volume of interstatesales and shipmentsof each of the corporations, but alleges the total volume of all threeas a group. The answer does not deny the allegation, but contains a statement to theeffect that York made interstatesales and shipmentsamounting to $1,118,862.12. In anyevent, in view of the common management, supervision, labor relations policies, andintegrated operations of the 3 corporations, the companies constitute a single employerfor the purposes of this proceeding, and thus, whether the dollar volume specified aboveis attributed to York alone or to all 3 corporations as a group, the assertion of jurisdictionover the 3 companies is warrantedSeeMorgan Packing Company, Inc.,26 LRRM 1552,,91NLRB No '104 (not_ reported in printed volumes of Board Decisions and Orders) ;Launderepa4r Company90 NLRB 778;Manhattan Shirt Company, et al,84 NLRB 100;andGlassFiber Moulding Company, et al,104 NLRB 383.Moreover, the three corpora-tions in effect concede the Board's jurisdiction in paragraph numbered I of the proposedconclusions of law submitted with their brief. HARRISBURG BUILDING UNITS CO., INC.341H. THE LABOR ORGANIZATIONS INVOLVEDThe Hod Carriers and the Teamsters admit persons employed by Harrisburg tomembership, and are labor organizations within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementAs stated earlier,Walter W. Sipe is president, and Walter W. Ziegler vice presidentand general manager, of Harrisburg. Sipe and Ziegler actively participate in themanagement and direction of the Harrisburg plant's affairs and operations.Both aresupervisors within the meaning of the Act.During the month of March 1955, Harrisburg had approximately 23 nonsuper-visory employees in its employ at its plant in Harrisburg, Pennsylvania.This num-ber incldded production and maintenance employees and truckdrivers.Fifteen of theindividuals in Harrisburg's employ at the plant on March 9, 1955, were productionand maintenance employees.As the complaint alleges and the answer admits, allproduction and maintenance employees at the Harrisburg plant, exclusive of officeand clerical employees, supervisors, and guards, as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.B. The Hod Carriers' representative statusIn February 1955, information reached John Stubin, an officer and business repre-sentative of the Hod Carriers, that employees at the Harrisburg plant were interestedin union organization.He thereupon commenced organizational activity amongthem.In conjunction with a representative of the Teamsters named Ed Long,Stubin arranged a meeting of Harrisburg's employees for the evening of March 9,1955.Nineteensuch employees,consisting of production and maintenance person-nel and truckdrivers, attended the meeting.Stubin, Long, and Dominic Pelusi, a rep-resentative of the international labor organization with which the Hod Carriers isaffiliated, also attended.Discussion at the meeting dealt with organization of Hams-burg's employees and the designation of the Hod Carriers to represent the produc-tion and maintenance employees, and of the Teamsters as the representative of thetruckdrivers.At the meeting, eight production and maintenance employees signed cards.Each card contained an application for membership in the Hod Carriers and desig-nated that union as the collective-bargaining representative of the signatory.Simi-lar cards, designating the Teamsters as representative,were signed by an unspecifiednumber of Harrisburg's truckdrivers.(The number of truckdrivers who signed isimmaterial,since no claim is advanced in this proceeding that the Respondentviolated the Act by refusing to bargain with the Teamsters concerning the drivers.) 5As Harrisburg had a total of 15 production and maintenance employees in its em-ploy at the time of the meeting, the 8 employees in this category who signed authoriza-tion cards at the meeting constituted a majority of the production and maintenancepersonnel employed at the Harrisburg plant. (This majority was increased on March11, 1955, when four additional production and maintenance employees signed cardsauthorizing the Hod Carriers to represent them.)With the signing of the eight cardsat the meeting by production and maintenance employees, the Hod Carriers became,and at all times since has been, the exclusive representative, within the meaningof Section 9 (a) of the Act, of all employees in the unit found above to be ap-propriate for the purposes of collective bargaining.C. The Hod Carriers' request for recognition and Harrisburg's response theretoAfter the execution of the cards at the meeting, and on the same night, Stubin senta telegram to Harrisburg stating that the Company's production and maintenanceemployees constituted an appropriate bargaining unit, and that a majority of suchemployees had designated the Hod Carriers as their collective-bargaining representa-tive; expressing a desire to meet with a representative of Harrisburg for collective-bargaining negotiations; and requesting a reply specifying a time and place for sucha meeting.Harrisburg received the wire on March 10.Ziegler first saw it toward the endof the morning or about noon of that date.About a half hour after he saw the wire,.Ziegler called the office of Lincoln at York and gave instructions that a letter be6 Although the charge filed by the Teamsters alleges a refusal to bargain with thatorganization,the complaint contains no such allegation. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDprepared there in reply.The letter, dated March 10, 1955, signed by Ziegler,acknowledges receipt of the telegram, summarizes some of the contents of thewire, and then states:Please be advised that we will be pleased to meet with you if you think that anyuseful purpose can be served.However, we must inform you that we do notfeel that we can recognize you as the collective bargaining agent for our employeeswithout an election and a certification from the appropriate agency of govern-ment having jurisdiction over such matters.The quoted language is identical with language used by Lincoln in a reply to a bargain-ing request made by the Hod Carriers in 1953.6D. Events following Harrisburg's refusal to recognize the Hod CarriersOn March 10, after issuing the instructions for the preparation of the letter,Ziegler assembled employees at a meeting in the Harrisburg plant.Almost all ofthe employees attended, approximately 20 being present.The meeting began about2 or 2:30 p. in. and lasted substantially for the rest of the afternoon, ending at aboutS or 5:30 p. in.The employees were paid at their regular salary rates for the time theyspent at the meeting.Ziegler told the men that he understood that there were "gripes"among them about working conditions; that because of his duties with the otheraffiliated companies, he was unable to spend all of his time at the Harrisburg plantand it was, therefore, difficult for management "to keep their fingers on everythingthat was going on around the place"; that he had called the meeting to afford the em-ployees an opportunity to register complaints or offer suggestions; and that in tellingwhat was "on [their] minds." the employees should "forget that he was a memberof the Company."During the course of the meeting, a number of the men registeredcomplaints or asked questions about various working conditions.After reviewing the subjects that were brought up,7 Ziegler told the assembledemployees that he "thought it would be a good idea if they selected three men,"who would function as a committee to receive complaints or suggestions from theemployees, and meet with Ziegler once a month for a discussion of such mat-ters.8He stated that the members of the committee "would be compensated fortheir time," and that "there would be no prejudice against any of the men for any-thing that was brought up." Ziegler also told the employees that a similar com-mitteewas functioning at the Lincoln plant and that it was working out verywell there.He then told the employees to discuss the proposal in his absence andleft the room.The men discussed the matter among themselves and decided toreject the proposal.Employees in the group did not favor such a committeebecause they had union representation as a result of the authorization cards signedthe day before.Ziegler returned to the meeting after an absence of about 10 or15minutes, and a spokesman for the employees told him that the employees werenot interested in the proposal.Ziegler replied that they should let him know ifthey decided later to accept his suggestion.With that the meeting ended .96 In fact, the rest of the body of the Harrisburg reply to the wire is practically identicalwith the Lincoln letter.One may infer from Ziegler's testimony that the reason that theHarrisburg letter was prepared at Lincoln's office was because a copy of the 1953 letterwas located there.7It is unnecessary to set out details of the complaints and questions, and Ziegler'sreplies thereto, for such details do not materially affect concluding findings made below.6In describing Ziegler's proposal witness Wheeler stated that Ziegler was "going tosort of have a company union." I have concluded that this is Wheeler's characterizationof what he assumes Ziegler meant, and that Ziegler did not refer to the committee as "acompany union." I thus base no findings on Wheeler's reference to "a company union."Y The summary of the meeting set out above is based on a composite of testimony byZiegler and a number of employees. Except for the statement imputed in testimony byBoyer, an employee, to Ziegler that members of the committee "would be compensated fortheir time," there is no significant disparity among the several versions. I have foundthat Ziegler made such a reference to compensation because (1) Boyer impressed me asone of the most objective of the witnesses; (2) he imputes statements to Ziegler, made bythe latter on other occasions, which Ziegler does not deny making; (3) a policy of payingthe committee for its time is consistent with the undisputed fact that Harrisburg paid theemployees for the time they spent at the meeting, and, as will appear, paid employees fortime spent, on other occasions, in lengthy discussions with Ziegler about working condi-tions and unionization;and (4)Ziegler's testimony contains no denial that he made thereference to compensation imputed to him by Boyer. HARRISBURG BUILDING UNITS CO., INC.343About 4 or 5 days later,Ziegler calledWilbur Boyer,then employed by Harris-burg as a truck dispatcher,into his office and asked the latter if he "had anygripes."Boyer replied that"at present[he] had nothing to say."Then Zieglerturned to the subject of unionization,stating that "the union was a third partytrying to come in and represent the men";that"thiswas a free country and thatas long as he could speak he would speak against the union";that he "didn't wantthe union in there running the plant"; that,"after all,they had no interest in theplant,no money or anything";and that there was "no reason why they shouldbe in there."Stating that "there was no sense of having this third party comingin," Ziegler illustrated his point with examples to the effect that one could not paymore money than he had, and that if someone told Boyer how to spend his wages,since it was his money,he would"probably tell him to mind his own business."During the course of the interview,Ziegler asked Boyer to "talk to the men andfind out what was going on, what was troubling them,"and Boyer replied that hewould talk to them but that he "didn't think it would do any good." 10A few days after this interview,Ziegler encountered another employee, RaymondWhittaker,in the plant and proposed to the latter that he "get those fellows to-gether and talk to them,and form this three-man committee."Whittaker repliedthat he "couldn't talk to them."Ziegler then said, "Well,get them together andform this committee,...you're missing out on a good deal."Beginning on the day after the plant meeting,and during a period of approxi-mately 10 days thereafter,Ziegler interrogated all but a few of the employees inthe Harrisburg plant on the subject of their union membership or interest in unioniza-tion.The interrogations took place in Ziegler'soffice.In all, some 19 or 20employees were interrogated.On 1 such occasion,he talked to 3 men as a group,but in all other cases he summonedthe employees individually and interviewed eachseparately.Except for his version of his conversation with the three employees mentionedabove, Ziegler's account of what he said in the interviews is somewhat general.He testified that he "generally...asked them if they were interested in theunion,'.'and told them that if they"didn'tcare to comment on it," that would beagreeable to him,and they would not be compelled to do so; that"if it was theirdesire to go union,they can go union";and that"everyone has a right to do whathe pleases."According to Ziegler,also, during these private interviews,employeesasked him"what procedures take place," and he answered such questions to theextent of his knowledge.At a later point,Ziegler testified that the questionsabout "procedures"related to"how an election[of a collective-bargaining repre-sentative]works," but his testimony does not materially enlarge upon the answershe asserts he made.However,there is credible evidence, in the form of descriptions by employees oftheir separate interviews,which leads to the conclusion that at least some ofZiegler's discussions with employees took a substantially different turn than wouldappear from Ziegler'sgeneralized version described above.Details of a numberof these interviews,reflected in the testimony of employees,follow below.About 2 or 3 days after the plant meeting,Ziegler sent for an employee namedClaude Wheeler and asked him if he had "joined the union,...signed any unioncards or anything?"Ziegler also toldWheeler,"If you signed any union card,that doesn'tmean anything.That doesn'tmean you're a union man." Ziegleralso inquired"if they[the union]had promised us [the employees]anything,.if they [the union]were going to give us more or anything like that?"At one pointor another,Ziegler asked Wheeler what the latter thought about Ziegler's proposalfor the formation of a three-man committee.Wheeler made no reply to the lastquestion.(His testimony does not indicate whether he replied to the other ques-tions.According to Ziegler's testimony,"in a lot of cases," employees he inter-rogated made no reply to his inquiries into their interest in unionization.)During the course of an interview on March 21 with John Zimmerman, an em-ployee, Ziegler asked Zimmerman what he thought"of theunion,"and the employee10The Respondent in effect, if not in terms,suggested at the hearing that Boyer was asupervisor within the meaning of the Act. It may be noted, on that score, that theGeneral Counsel did not offer the conversation as of itself constituting a violation of theAct, but as tending to show that the Respondent's refusal to bargain was not motivatedby a good-faith doubt that the Hod Carriers had a sufficient representative status.Bearing the purpose of the relevant testimony in mind, it is immaterial whether Boyerwas a supervisor.In any event,his work of dispatching drivers was of a routine nature,the selection of drivers for dispatch conforming to established procedures,and the evidenceestablishes that Boyer was not a supervisor within the meaning of the Act. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that he did not "know what to think of the union." Then Ziegler asked, "Howwould you vote if there happened to be an election?Would you vote for the unionor vote for the company?" Zimmerman's response was ". . . if the time would come,I'd vote how it's going to go."Then Ziegler stated that he had "a few men here that'sworking for the company," and that he would "appreciate it very much" if Zimmer-man would help these men to "keep the union out." Zimmerman did not reply tothat statement.Interviewing Paul Landvater, a truckdriver, about a week after the plant meeting,Ziegler raised the, question why there should be a "third party ... telling us what todo in our plant"; stated, "I'll down the union every chance I get"; and inquired ofLandvater what the latter would do if he were asked "now not to join the union."Landvater replied that he would "have to wait until the time comes." 11In a private interview in Ziegler's office, held about March 16, Ziegler asked Whit-taker how his job was going, if he had any complaints, or if he knew of any grievancesheld by other employees.Whittaker replied that he was satisfied with his job and thathe did not know what the others "had on their minds." Ziegler stated that there were"rumors going around about the union coming in," and that "you've probably beenthreatened by the union that if you don't join you will lose your job, or you will haveto pay a large initiation fee."Ziegler then assured Whittaker that the latter wouldalways have a job with Harrisburg so long as he continued to perform as well as hehad in the past.As on other occasions, Ziegler inquired why "a third party, a dis-interested party that has no money invested in the company, [should] come in hereand tell us how to run our business"; and asked Whittaker, in effect, what he woulddo if Ziegler told him how to spend his wages.Whittaker replied that his reactionwould be that it was his money and that he could spend it as he pleased. Ziegler thenadverted to the fact that when the presentmanagement"first took over"the business(apparently in 1953), it contemplated the sale of the trucks operated by Harrisburg;and stated that a trucking firm does the hauling at the plant of Harrisburg's affiliatein York; that that plant spends about a half million dollars a year for hauling; thatHarrisburg makes no money "on deliveries"; and that "if the union's going to comein here and cause us trouble, we'll get rid of the trucks."The interview ended afterZiegler pointed out that an increase had been given the truckdrivers when thepresentmanagement began operation of the business; that Harrisburg had ."bought them[the drivers] some new trucks"; and that the company had made some plant improve=ments.12At the plant'meeting, a driver, Joseph Zimmerman, had voiced a complaint con-cerning the amount of a bonus drivers had been receiving as part of their wages.Ziegler later procured some figures relating to the matter, and about a week after themeeting called Zimmerman and two other employees, Bob Hoffman and ClaudeWheeler, into his office.Ziegler showed the three employees the figures in order todemonstrate that the bonus had not been cut as Zimmerman had claimed. ThenZiegler embarked upon a discussion of union matters, asking the three men if theyn Findings made concerning the respective interviews Ziegler held with Landvater,Wheeler, and John Zimmerman are based on the testimony of these employees. Ziegler'stestimony contains no specific details of these individual interviews, nor any denials thathe made the statements the employees mentioned above respectively imputed to him.12 I do not credit a denial by Ziegler that he made no statement to the effect thatHarrisburg would dispose of the trucks if it was given any trouble by a union.He ap-peared to me to be somewhat less than candid in this aspect of his testimony. After heentered the denial, he was questioned concerning his recollection of the relevant state-ment and he replied, "Well, I will say I didn't make it, because I wouldn't know ofanything that would have prompted me to make a statement such as that." Shortlythereafter, he was asked if he had "any specific recollection that the subject came up,"and he replied, "Not that I know of." As will appear below (see footnote 14), althoughhe admittedly discussed the subject of the trucks with Joseph Zimmerman, Bob Hoffman,and Claude Wheeler, all employees of Harrisburg, Ziegler's description of the conversa-tion is vague.Finally, Ziegler makes no reference in his testimony to a specific privateinterview with Whittaker, nor does he deny making any of the statements imputed tohim by Whittaker, except the statement that Harrisburg would "get rid of the trucks" inthe event a union caused trouble for the company.Whittaker's detailed and circum-stantial account of the interview, which for the most part is actually uncontroverted,may be contrasted with Ziegler's blanket generalization concerning the subject of Insmany separate interviews with employees.I creditWhittaker's testimony relating tothe interview. HARRISBURG BUILDING UNITS CO., INC.345joined"the union"or were'interested in it.13None of the employees replied to thequestion.During the course of the discussion,Ziegler told the men that Harrisburg'shauling operations were not profitable and that "if the union gave[the company]any trouble they would get rid of the trucks."14(The significant features of the in-terview consisted of the interrogation of the employees and Ziegler's statement con-cerning the circumstance under which Harrisburg would dispose of the trucks. I thusdeem it unnecessary to set forth other details of the interview,which lasted a sub-stantial part of an afternoon,reflected in the testimony of one or another of thewitnesses.)Ziegler also interviewed Joseph Zimmerman separately not long before the meet-ing with Zimmerman, Wheeler, and Hoffman.During the course of the separateinterview, Ziegler asked Zimmerman if the latter knew "who belonged to the union,"and inquired "if Wheeler or Whittaker would be a good man to speak to to findout who belonged to the union." 15On March 15, 1955, Stubin, Pelusi, and Long came to the Harrisburg plant andintroduced themselves to Sipe and Ziegler, identifying themselves as representingthe respective unions with which they are affiliated.Sipe asked them what theywanted.Pelusi stated that the Hod Carriers represented a majority of the plant'sproduction and maintenance employees,and that he and Stubin were there toenter into negotiations with the company concerning the production and maintenanceemployees.Long expressed a similar purpose for his visit with respect to the truck-drivers, stating that the Teamsters represented a majority of these employees.Sipereplied in effect that Stubin, Pelusi, and Long did not represent anybody.At onepoint or another, he asked the union representatives, in substance, whether theywere shareholders,directors,or employees of the company.The union representa-tives replied in the negative.In the course of the discussion that followed, Sipeexpressed the position,in effect, that as Stubin,Pelusi, and Long were not sharehold-ers, directors, or employees of the company, they did not represent anybody; thathe wouldnot dealwith "a third party"; and that he would not let "a third party"tellhim how to run his business.15The authorization cards previously signedIJAlthough Zimmerman testified that he could not recall whether Ziegler inquiredabout the union membership of the three employees, Wheeler stated that Ziegler put suchan inquiry to the employees, and Ziegler testified that he asked them "if they wereinterested in the union."14Findings made above with respect to the discussion are based on Wheeler's testimony,although it may be noted that Zimmerman testified in similar vein regarding the trucks,dwelling in substantially more detail than either Wheeler or Ziegler on this phase of thediscussion.According to Zimmerman,Ziegler said,among other things, ". . . if theunion are giving us any trouble with the trucks, why we'll get rid of them. . . . Andyou would be on the-losing end, I assure you "Ziegler'entered a general denial that hemade a statement to employees to'the effect that if a union gave Harrisburg any troublethe company"would get rid of the trucks and the men would be on the losing end." Anote-of vagueness, however, runs through Ziegler's version of what actually was said aboutthe trucks.He testified that Zimmerman "brought something up about the trucks," thathe (Ziegler) did not "know exactly any more how we got on to" various features of thediscussion,and' that he does not "remember'if I said it wasn't a profitable operation ornot."On the other hand, Zimmerman's testimony is not quite satisfactory either.Histestimony reflects a disposition to telescope various conversations he asserts he had withZiegler,so that it is difficult to determine on which occasion Ziegler made various remarksZimmerman imputes to him.Thus, under cross-examination,his version at one pointappears to be that it was during a private interview with Ziegler that the latter said,"Whether you belong to the union or not, you would be on the losing end," although ata later point the sense of Zimmerman's testimony is that Ziegler made that remark duringthe latter's discussion with the three employees.In short, I do not believe that Zimmer-man's testimony preponderantly establishes that Ziegler made the references about "thelosing end"in any of the several forms in which'Zimmerman imputes them to Ziegler.On the other hand,I am persuaded that Ziegler did tell the three employees,in effect, ashe also told Whittaker,that if "the union"gave Harrisburg any trouble,the firm wouldget rid of the trucks. _>sFindings concerning this interview are based on Joseph Zimmerman's testimony,notwithstanding the fact that I have not credited one facet of his testimony, describedin the preceding footnote.It may be noted that Ziegler entered no denial that he madethe inquiries of Zimmerman set out above,nor did he give a specific description of aseparate interview with Zimmerman.16 Findings with respect to the meeting set out above'are based,in the main,on testimonyby Stubin and Pelusi.The testimony of Sipe and Ziegler is in basic accord with that of 346DECISIONSOF NATIONALLABOR RELATIONS BOARDby production and maintenance employees were in the possession of the HodCarriers' representatives while they were at the meeting.They did not show themto Sipe and Ziegler, nor make any offer to do so.At one point or another during the course of the meeting, after Sipe expresseda refusal to recognize the Hod Carriers as the representative of the production andmaintenance employees, Pelusi proposed, as an alternative to recognition at thattime, that Harrisburg and the union agree to a "consent election." Pelusi didnot specify that such an election would be conducted by the National Labor Rela-tions Board.17Sipe rejected the proposal, stating that he would not "consent toa damn thing." 18He said that "the only thing [he] would be interested in wouldbe to have an election by the Labor Relations Board," and Ziegler asserted in effectthatHarrisburg was entitled to such an election under the law.The meetingended soon thereafter.19Long did not remain throughout the discussion described above, leaving the meet-ing substantially before its close.At one point or another after Sipe replied tothe union representatives that the latter requested bargaining negotiations and that Sipein effect refused to bargain.However, in his testimony, Sipe, in net effect, pictures him-self as taking a milder and more reasonable approach than the one, in substance, imputedto him by Stubin and Pelusi. Thus Sipe testified that in response to thebargainingrequests, he stated that he "didn't think they had a majority of our employees and Ididn't think that we had anything to talk about."He also denied making a statement (ineffect imputed to him by Pelusi) that he "would have nothing to do with unions," thus,in substance, if not in terms, denying that he said that he would not deal with "a thirdparty."Significantly, however, Sipe conceded in his testimony that he was opposed tohaving "any" union in the plant, and he admitted that he asked the union representativeswhether they were shareholders, directors, or employees of the company.This was butanother way of saying that the union representatives were "a third party" and that theytherefore had no business concerning themselves with wages and other working conditionsof employees.That interpretation is amply supported by statements Sipe made in histestimony to the effect that he regarded the union representatives as "interfering" withhis employees, and their efforts to talk about wages and working conditions as "interfer-ing" with his business.Moreover, Ziegler, in his private interviews with employees, innet effect, repeatedly equated representation of the employees by a union with interferenceby "a third party" in the operation of the plant. In sum, Sipe's admitted opposition tohaving any union in the plant, his opinion that the union representatives were "interfer-ing" with his business, and Ziegler's statements to employees, contribute corroboratingweight to the testimony of Stubin and Pelusi upon which findings made above areprincipally based.17 At one point, Pelusi testified that he expressed willingness "to go through anything,any proceedings, with recognized Boards or what-have-you, so that we could be certified."At a later point, Pelusi stated that he proposed that the "consent election" be conductedby "a proper constituted Board." Stubin quotes Pelusi as proposing"a consent election,with both parties being represented."According to Stubin, Pelusi did not-state "whowould conduct the election," and Sipe testified to the same effect.18 Although conceding that he replied in the negative to the proposal, Sipe, contrary tothe testimony of Stubin and Pelusi, denied that he put his rejection in the terms quotedabove.However, I am convinced that Sipe entertained some strong feelings about theefforts of the union representatives to bargain.This is manifest from his irrelevantquery whether they were shareholders,directors,or employees of the company,and fromhis assertion in his testimony that he regarded them as "interfering"with his employeesand his business.Against that background, it is quite credible that he would voice hisrejection of Pelusi's proposal in the terms Pelusi and Stubin attribute to him.19 Findings concerning the respective statements of Sipe and Ziegler after the former'srejection of Pelusi's proposal are based on a composite of testimony by Sipe and Ziegler.It is evident from the testimony of Stubin and Pelusi that either Sipe or Ziegler, or both,made some references to "procedures" by the Board, or to the Act, but the testimony ofneither union representative makes quite clear what these references were. I am satisfiedthat Sipe and Ziegler made statements to the effect found above. One additional mattermay be noted with respect to the meeting, and that is that the several versions describingit give somewhat varying accounts of other remarks allegedly made by one or another ofthe participants as the meeting ended. It is unnecessary to set forth these features of thetestimony or to undertake a resolution of the differences in the several depictions of thenote upon which the meeting closed, since such a determination would not contributematerially to the resolution of the basic question in this proceeding whether Harrisburg'srefusals to bargain with the Hod Carriers violated the Act. HARRISBURG BUILDING UNITS CO., INC.347the union representatives' request for recognition with a statement that they did notrepresent anybody, Sipe accused Long and the Teamsters of interfering that morningwith the delivery of some blocks by Harrisburg to a customer. Long denied theaccusation, stating that he had not come to the plant "to be insulted."Long leftat some point thereafter.zoOn or about March 17, 1955, Ziegler convened anothermeetingof the employeesin the plant.As on the previous occasion, all but a few of the men attended.Ziegler told the employees that he "wanted to talk about the union," and that theywere free to leave if they did not care to listen.He mentioned the fact that Harris-burg had received "the two telegrams from the two unions" (presumably a wirefrom the Teamsters as well as one from the Hod Carriers); stated that "therewere rumors going around that if a fellow didn't go union and if the union got in,he would lose his job"; and said that if an employee did his work satisfactorily,he would not lose his job, irrespective of his attitude toward unionization.Ziegleralso questioned the efficacy of unionization. "Why should we have a third party?"he said. "Why should we have a disinterested party that has no money invested inthe company tell us how to run our business? Certainly you fellows can't getany more out of me with the union, as if you come to me. I can only give you somuch."Pointing out that the company was "buying new trucks" and "building anew plant," and that that "meant job security for the men," Ziegler said that Harris-burg "could do as much for [the employees] as the union."At one point oranother, several employees asked questions about such matters as vacations andvacation pay and the possibility of payment of an hourly rate of $2 to machineoperators.Ziegler replied that he could not answer the questions relating to vaca-tions and vacation pay, and that it would be impossible for Harrisburg to pay $2an hour to machine operators.During the course of the meeting, Ziegler expresseda belief that "there would be an election"; pointed out that such elections are"usually held by secret ballot," and said that "this was a free country" and the em-ployees had a right to vote for a union if they wanted one; and that if a majorityof the employees voted in favor ofa union,the company would bargain with it.At one point or another in connection with his reference to an election, Zieglersaid that he "would fight it [the union] until it would get pushed out under thedoor."Toward the close of the meeting, Ziegler renewed his proposal that theemployees appoint a three-man committee for the purpose of discussing employees'complaints and suggestions with him once a month.As at the first meeting, heleft the room while the men discussed the matter.Upon his return, they rejectedhis proposal 21'The versions of Sipe and Pelusi are not in accord as to the point in the meetingwhen Long left, but that question need not be resolved, since a resolution of the issuewould have no bearing on concluding findings made below. In that connection, it may beborne in mind that the legality of Harrisburg's refusal to bargain with the Teamstersconcerning the truckdrivers is not at issue here.'The foregoing summary of the meeting is based on a composite of portions of thetestimony of Whittaker(who attended only part of the meeting),Ziegler,Wheeler, andLandvater.The descriptions vary in detail and in the subjects mentioned, and I believethat an approximation of what took place can best be achieved from a synthesis of theseveral accounts.Ziegler gave the most detailed version of the meeting,and I havecredited substantially all of his relevant testimony, except for one aspect.According toWhittaker, Ziegler said that he would fight "the union" until "it would get pushed outunder the door." (Probably referring to the same remark, Wheeler quotesZiegler assaying that he would "fight the union until the end.")Ziegler denied that he made astatement to the effect imputed to him by Whittaker.Whittaker impressed me as astraightforward witness ; Ziegler appeared to me to be lacking in candor at a number ofpoints.As stated earlier, vagueness, and what seemed to me a lack of frankness, char-acterized testimony he gave on the subject of discussions he had with employees concern-ing the company's trucks.Moreover, he exhibited reluctance in conceding that he gavecertain testimony some months earlier in a proceeding before the Pennsylvania LaborRelations Board, and, from my observation of Ziegler, I am persuaded that his reluctancestemmed not from a faulty recollection but from a disinclination to commit himself tofacts that might be contrary to the Respondent's interest here.Finally,Whittaker andWheeler quote Ziegler in terms that are not significantly different, and the version of onetends to corroborate the other. I have accepted Whittaker's version of what Ziegler saidabout fighting the union because Whittaker impressed me as having a better recollectionthan Wheeler. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Concluding findingsThe evidence establishes, without dispute, that on March 10 and 15, 1955, theHod Carriers was the properly designated bargaining representative of a majorityofHarrisburg's employeesin anappropriate bargaining unit; and that on bothdatesHarrisburg rejected proper bargaining requests made by the union.Thusthe principal question in this proceeding is whether Harrisburg's refusals violatedthe Act.As the Hod Carriers' representative authority does not derive from an electionconducted by the Board, it is appropriate, as a preface to a resolution of the basicquestion, to summarize some general principles applicable to the issue. It is wellsettled that an election is not an indispensable prerequisite in all cases to an em-ployer's duty to bargain.Where a union becomes the representative of a majorityof the employeesin anappropriate bargaining unit by methods other than theBoard's election procedures, and makes a proper bargaining request, the employeraffected may refuse to bargain if he has a good-faith doubt as to the union's majority.Conversely, if he has no such doubt, he may not insist that the union establishits representative statusin anelection, and is obligated to bargain.As the Court ofAppeals for the District of Columbia has pointed out in a leading case on the sub-ject,where the employer's refusal to bargain "is due to a desire to gain time and totake action to dissipate the union's majority, the refusal is no longer justifiable andconstitutes a violation of the duty to bargain. . . Certainly it is not one of thepurposes of the election provisions (of the Act) to supply an employer with aprocedural device by which he may secure the time necessary to defeat effortstoward organization being made by aunion."(Joy Silk Mills v. N. L. R. B.,185F. 2d 732.)Stressing the fact that Stubin and Pelusi did not exhibit the authorization cardsat the March 15 meeting, nor offer to do so, the Respondent takes the position initsbrief that it was under no duty to bargain unless and until the Hod Carrierspresented "evidence of majority support" among the employees in the unit to themanagement.The basic infirmity in this contention is that it treats the bargainingobligation of Harrisburg as inevitably hinging on the mechanical act of the pres-entation of "evidence of majority support" by the union to the company.To besure in a given situation, the failure of a union to make some concrete proposallooking toward the satisfaction of an employer's doubt of the union's majoritystatusmay be a factor in determining the good faith of the employer. Similarly,in assessingHarrisburg'smotivation, one should take into account, as I do, thefailure by the Hod Carriers to offer to show the cards to Harrisburg, but thatomission is by no means decisive of the question whether Harrisburg's refusals tobargain stemmed from a good-faith doubt of the union's majority, and not froma purpose to gain time in which to frustrate the union's organizational efforts ordissipate its majority.For the resolution of that question one must look to the recordas a whole, and not rest a conclusion on the single fact that the Hod Carriers didnot show the cards -to Harrisburg.Moreover,,there is good reason to believe that the exhibition of the cards, or anoffer to show them, would have been an idle act.As will appear, the pattern ofevents following the receipt by Harrisburg of the telegram of March 9 supportsthat conclusion, but for the time being it will suffice to note several features of theMarch 15 meeting. In the first place, the Hod Carriers' request for recognition wasmet with the irrelevant query by Sipe whether Stubin and Pelusi were shareholders,directors, or,employees,of Harrisburg, an interpolation which of itself implies a re-jection of the idea of representation by a labor organization.Secondly, Pelusi pro-posed that "a consent election" be held, thus, in effect, proposing that the results ofsuch an election be accepted as "evidence of majority support."The proposal wasrejected in emphatic terms.To be sure, Pelusi did not spell out details of his pro-posal, and there is testimony by Sipe that he did not know that the Board holds,consent elections, and that he assumed that Pelusi meant that the Hod Carriers andthe company would conduct the election,22 but these circumstances do not alter theas It is unnecessary to determine whether Sipe's rejection of Pelusi's proposal is ofitself evidence of a purpose to avoid a more expeditious resolution of the Hod Carriers'claim of representation than that afforded by the Board's machinery for the determina-tion of representation issues.As will appear later, the record contains substantial evi-dence, apart from the evidence of Sipe's reaction to Pelusi's suggestion, to warrant theconclusion that Harrisburg's insistence that the Hod Carriers resort to the Board's elec-tion machinery as a prerequisite to recognition did not stem from a good-faith doubt ofthe union's majority but from a purpose of gaining time in which to undermine the union'srepresentative status. HARRISBURG BUILDING UNITS CO., INC.349,fact that the proposal was rejected out of hand, without any effort by Sipe to explorethe suggestion.The rejection, put in terms of a refusal to "consent to a damn thing,"reflects an adamant disposition to insist upon a Board certification as a preconditionof recognition of the Hod Carriers.As a matter of fact, Sipe himself said at themeeting that "the only thing [he] would be interested in would be to have an electionby the Labor Relations Board." If a Board election was the "only" method for theestablishment of the union's representative status to Sipe's satisfaction, one may rea-sonably conclude that he would have regarded the cards as insufficient evidence ofrepresentation.In assessing Harrisburg's motivation for therefusalsto bargain, one may beginwith the company's letter of March 10, replying to the Hod Carriers' request forrecognition and bargaining negotiations contained in the union's telegram of March9.The company's reply was for all practical purposes but a copy of a letter writtenby Lincoln in 1953 in response to a bargaining request. Standingalone,this cir-cumstance is not particularly important, but it takes on some significance in the lightof other evidence.Both Sipe and Ziegler assert that they were unaware of anyunion activity among the employees prior to the receipt of the Hod Carriers' tele-gram.Admittedly, the letter of March 10 was written before Ziegler interviewedany of the employees, and it is a matter of some importance that' Ziegler concededin his testimony that even after he interviewed almost every employee in the plant hehad no basis for a judgment on the question whether the Hod Carriers had a ma-jority.Thus it seems plain that at the time the letter was written, Harrisburg hadno evidence upon which to base a doubt of the Hod Carriers' majority.The resortto form in preparing the letter, taken in conjunction with the fact that it was writtenwithout any evidence that the Hod Carriers' claim of representation was withoutfoundation in fact, while not decisive of the major issue in this proceeding, con-tributes weight to the conclusion that the letter, which refuses to recognize the HodCarriers "without an election and a certification," was rooted not in a good-faithdoubt of the union's majority, but sprang from hostility to representation of the em-ployees by the Hod Carriers, and from a design to gain time in which to dissipate theunion's representative status.Sipe conceded under cross-examination that at the time of his meeting with theunion representatives, he was opposed to having "any" union in the plant.Thisposition was expressed in effect by Sipe to the union representatives, and by Zieglerto employees.The Respondent correctly points outin itsbrief (paraphrasing Sec-tion 8 (c) of the Act) that "an expression of an opinion of mere opposition to aunion does not constitute an unfair labor practice in itself . . . or evidence of suchunless it containsthreats of reprisal or force or promise of benefit."Proceedingfrom this, the Respondentmaintainsin effect that such expressions may not be taken.into account in appraising the motivation for the refusals to bargain. In that re-gard, it may be pointed out, for reasons that will appear, that Ziegler's interrogationsof the employees and some of his other conduct violated the Act.But putting theseincidents aside, what the Respondent is saying in effect is that Harrisburg's motiva-tion may be tested only by evidence of unlawful acts. I do not believe that Section8 (c) has so limiting an effect, for to adopt the Respondent's thesis is to ignore theheart of the matter, since, in the final analysis, the root of Harrisburg's motivation is,to be found in its hostility to unionization of its employees and collective bargaining-To hold that this hostility may be takenintoaccount as a guide to motivation onlyif it is couched in terms violative of the Act is to use Section 8 (c) as a means of re-fining realism out of an appraisal of Harrisburg's motivation. I do not believe thatthe section lends itself to such a result. It is true that, in determining the questionof an employer's good faith the Board has, in a numberof cases,placed particularemphasis on such factors as the existence of unfair labor practices by the employer,their nature and extent, and theirtiming in relationto the refusal to bargain 23How-ever, the Board has also indicated that the scope of inquiry is more extensive, for ithas said, "It is all the circumstances of the particular case, including the employer'sbackground, the `character or extent' of the unfair labor practices, and the sequenceof events which must be considered before a good- or bad-faith determination canbe made."(A. L. Gilbert Company,110 NLRB 2067, 2070.)Using the Board'slanguage as a guide to decision here,it isevident that Harrisburg's approach tocollective bargaining, and the timing and contentof its expression,have ameaning.ful bearing on the issue whether the refusals to bargainweremotivated by a good-faith doubt of the Hod Carriers' majority.23For example,Beaver Machine & Tool Co , Inc.,97 NLRB 33 ;Sunset Lumber Products,113 NLLRE 1172; and A. LGilbert Company,110 NLRB 2067. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Sipe admitted in his testimony that he was opposed to having any unionin the plant, it is well to take note of the particular content of both his and Ziegler'sexpressions of such opposition, for these illuminate the underlying reasons for therefusals to bargain.In rejecting the Hod Carriers' bargaining request at the March15meeting, Sipe told the union representatives that he would not deal with a"third party."In similar vein, Ziegler, during private interviews with employees,repeatedly in effect equated representation of the employees by a union with inter-ference by "a third party" in the operation of the plant.Perhaps the most reveal-ing example of Harrisburg's attitude to the principle of representation of the em-ployees by a union is afforded by the query put by Sipe to the union representativesat the March 15 meeting whether they were shareholders, directors, or employeesof the company, and his assertion that as they held no such status they did notrepresent anybody.At the hearing, Sipe was asked what prompted him to putsuch a query to the union representatives, and he testified: "Well, strange men thatI have never met in my life came into my office and were interfering with myemployees, and trying to tell me that they had the majority of our men, and Iwould say that that would be interfering quite a bit with your business." 24 Sipewas then asked, "What would be interfering in your business?" and he replied, "Well,they wanted to talk about wages.They wanted to talk about working conditions.I think that would be interfering." Sipe's testimony, as well as the repeated ex-pressions of opposition to dealings with "a third party," makes it clear that whatwas uppermost in his mind in connection with the refusals to bargain was his con-ception that unionization of the employees and collective bargaining constitutedinterference with his business.Particularly when viewed in conjunction with otherfactors to be discussed below, one is impelled to the conclusion that Sipe's hostilityto the idea of union representation of his employees and to the collective-bargainingprinciple underlay the refusals to bargain rather than any doubt of the Hod Car-riers' majority.25The sequence of events after Harrisburg received the Hod Carriers' telegram ofMarch 9 has an important bearing on the question whether the company's refusalto bargain was "due to a desire to gain time and to take action to dissipate theunion'smajority."Ziegler convened the first employees' meeting only a fewhours after the receipt of the Hod Carriers' initial request for recognition and bar-gaining negotiations.There can be no doubt, as Ziegler in effect testified, thattheHod Carriers' telegram prompted the company to call the meeting. It is alsoevident that Ziegler's proposal to the employees at the meeting that they form athree-man committee for the processing and discussion with the management ofemployees' complaints and suggestions was a direct result of the Hod Carriers' re-quest for recognition.Clearly,what the proposal visualized was that the com-mittee would perform collective-bargaining functions.Significantly enough, Har-risburg initiated the move for the formation of a committee with such functions,and persisted in efforts to induce the employees to adopt the proposal, despite thefact that the company was opposed to havinganyunion in the plant.Moreover, thefact that Ziegler at both general employees' meetings proposed that the men decideon the spot whether they favored his proposal, although the company had previously24 Although Sipe had not met Stubinand Pelusipreviously, I think it appropriate tonote some circumstances in connection with his reference to them as "strange men."Stubin's headquarters are in Harrisburg, and his name, title, and address were appendedto the telegram of March 9. The three union representatives came to the plant afterZieglertold Long on the telephone that he was agreeable to a visit from them on March 15.Itmay also be noted thatSipehad on a prior occasion met with representatives of theHod Carriers (other than Stubin and Pelusi)in connnectionwith the York plant; andthat the union had sought to organize Lincoln's employeesin 1953.25 After Sipe gave the testimony quoted above, in reply to a leading question whether"the Idea of the interference would have been overcome" had the Hod Carriers, "in fact,represented a majority," he stated, "Yes, it would have interfered with mybusiness."Respondent's counsel then expressed the belief to Sipe that the latter had not understoodthe question, and Sipe then said that he had "not exactly" understood it. The questionwas thereupon read to him, and he stated, "If I would have been sure that the majorityof my men wanted the union, why, I definitely would have went along withit."Bearinginmind the leading nature of the question leading to this qualification of the priortestimony, and the context of the circumstances in which Sipe made the last reply quotedabove, I am unable to accord'any weight'to the qualification. In that regard, it may alsobe noted that Sipe was subsequently asked how the fact of majority representation by theHod Carriers would "overcome" interference with his business, and he replied that he didnot "know howto answerthat question." HARRISBURG BUILDING UNITS CO., INC.351informed the Hod Carriers that the latter would be recognized only if it secured"a certification from the appropriate agency of government," indicates an eager-nessby Harrisburg to have the committee launched and functioning before an elec-tion could be held by an "appropriate agency of government." In sum, particu-larly bearing in mind the opposition of Harrisburg to any union, the celerity withwhich the company sought to have the employees appoint a committee to performcollective-bargaining functions,the fact that Ziegler made the proposal soon aftereach of the two-occasions on which the Hod Carriers requested bargaining negotia-tions, the efforts to have the employees reach a speedy decision on the proposal,Ziegler's suggestion toWhittaker that the latter persuade the employees to "formthis committee,"all persuasively point to the conclusion that the company soughtthe establishment of the committee as a means of diverting the employees frominterest andmembership in the Hod Carriers, and that the refusals to bargainstemmed not from a good-faith doubt of the union's majority but were rooted in adesire to gain time, in anticipation of an election,in which"to take action to dis-sipate the union'smajority."The extensive number of private interviews Ziegler held with employees furnishadditional evidence of such a purpose.As found above, by means of the inter-views, Ziegler interrogated almost every employee concerning the latter'sunionsympathies or membership.In that connection,the Respondent maintains that theinterrogations were lawful,and stressesBlueFlashExpress,Inc.,109 NLRB 591,as supporting its position.Thatcase, however,is clearly distinguishable from this.One very important difference is that in theBlue Flashcase,the employer askedthe employees"whether they had signed a union card so that he might know howto answer"a union's claim of representation and its request for bargaining negotia-tions(ibid.,p.592).Here, however,the interrogations followed the company'sletter of March 10 rejecting the Hod Carriers'claim of representation and requestfor bargaining negotiations.Obviously,Ziegler's interrogations were not under-taken for the purpose of replying to the Hod Carriers' telegram.Although Ziegler testified that he"doubted in my own mind" that the Hod Car-riers had a majority,and "more or less wanted to find out for myself whether they didor .not,"he was hard put to it to explain what led to his doubt, stating in thatregard that"itwasn't actually a doubt,"but that he"more or less wanted to verifytheir [the Hod Carriers']statement that they had the majority."His subsequent tes-timony makes it clear that the interrogations were not undertaken for the purpose ofresolving a legitimate doubt concerning the Hod Carriers'majority,as a preface torecognition or its denial,for Ziegler testified that his belief was that"even if theirstatement was true that they did represent the majority,.we would have an elec-tion one way or the other."After asserting that he thought that an election was "nor-mal procedure,"he was then asked for his purpose in seeking to determine from theemployees whether they"wanted to be represented by the union,"and he gave thesomewhat vague but nevertheless revealing reply: "I didn'twant to encourage anelection."Although this touches the heart of the matter,a judgment as to the legalityof the interrogations does not rest upon Ziegler's testimony alone, for the detaileddescriptions by employees of their interviews,particularly in the light of the wholecontext of events, afford an illuminating view of the purpose of the interviews.Un-like the interrogations in theBlue Flashcase,some of those conducted by Ziegler wereattended by expressions of antiunion animus and by what were in effect warnings ofloss of employment in the event of unionization.(That is the implication of hisstatements,as will more particularly appear later,to the effect that if "the union"caused or gave the company"any trouble,"the latter would "get rid of the trucks.")Another significant feature of the evidence is that in one private interview, that withJohn Zimmerman,in addition to asking the employee what he thought "of theunion"and how he would vote in an election,Ziegler pointed out that he had "afew men here that'sworking for the company,"and solicited Zimmerman's help forthese men to "keep the union out."This goes far beyond a mere effort to verify theHod Carriers'majority, for it is evident that Ziegler was seeking to use Zimmermanas an instrument to discourage union activity and to undermine the representativestatus of the union.Moreover,Ziegler did not confine the interrogations to efforts toascertain the union sympathies or fact of union membership of those he interviewed,for he asked Joseph Zimmerman whether the latter could name others "who be-longed to the union," and whether "Wheeler or Whittaker would be a good man tospeak to to find out who belonged to the union."Clearly, theBlue Flashcase doesnot sanction this type of interrogation.Any other interpretation would be a long steptoward encouraging employers to use employees as informers' on their fellows as ameans of countering union activity.The nub of the matter is that to hold thatZiegler's interrogations were lawful is to effect a major dilution of the rights guaranteed 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees by Section 7 of the Act. In sum, the interviews were not motivated by agood-faith doubt of the Hod Carriers' majority, and the nature and content of atleast some of Ziegler's questions put to employees,and statements he made to them,bespeak a disposition by Harrisburg to use the time gained by its refusals to bargainto dissipatethe Hod Carriers'representative status in anticipation of an election.As described above, Long left the March 15 meeting before Stubin and Pelusi fol-lowing an exchange between Long and Sipe concerning an alleged interference with adelivery of blocks to a customer.. Apparently with this in mind, the Respondent'sbrief points out, as Sipe in effect testified, that on the day of the meeting, prior to thevisit of the union representatives to the plant, "a load of blocks had been returnedto the Respondent's plant because of union activity," and puts the question whether"this [is] evidence of union good faith."One need not embark on an exploration ofcircumstances in which such a question might be pertinent. It is enough to point outthat Long represented the Teamsters and not the Hod Carriers; that the legality of therefusal to bargain with the Teamsters is not in issue here; and that the record is barrenof any evidence that the Hod Carriers or its representatives or, for that matter, Long,who does not represent the Hod Carriers, had any connection with the claimedinterference with the delivery of the blocks. In short, the colloquy between Sipeand Long at the meeting, and the alleged interference with the delivery (which appearsto be hearsay so far as Sipe's testimony, is concerned), have no material bearing on thequestion whether the refusals to bargain with the Hod Carriers were motivated by agood-faith doubt of that union's majority.26Upon a consideration of,the whole record, I am led to the conclusion, and find,that Harrisburg's refusals to bargain were not motivated by a good-faith doubt of theHod Carriers' majority, but stemmed from the company's opposition to unionizationof its employees and 'collective bargaining, and from a desire to gain time, in antici-pation of an election, in which ``to take action to dissipate the union's majority";,andthat as a result of the refusals -to bargain, found above, the Respondent violatedSection 8 (a) (1) and (5) of the Act 27-posal for the formation of the three-man committee visualized the establishment. of agroup to represent employees at least for some collective-bargaining purposes28As found above, the proposal was prompted by the Hod Carriers' request, for recogni-tion and bargaining negotiations and was rooted in a purpose to undermine that 'union'srepresentative status.Clearly the proposal contemplated recognition by the com-pany of the committee as the employees'representative. 'Had the committee func-tioned, as visualized by the proposal, it would have had the status of a labor organi-zation within the meaning of Section2 (5) of the Act29Recognition of, and deal-ings with, the committee, in the face of the Hod Carriers' claim of representation andof the company's denial of recognition of the Hod Carriers, would have constituteda contribution of support to a labor organization (the committee) within the meaningof Section 8 (a) (2) of the Act.Moreover, in the particular circumstances oPthiscase, payment by Harrisburg to the committee members for the time spent by them'in the performance of their functions,as the proposal contemplated,would ,have24Without implying an opinion that Harrisburg's refusals to bargain with the HodCarriers would have been justified had that union had any connection with the alleged.incident at the job site, it may be noted, in passing, that Harrisburg rejected the HodCarriers'request for recognition before the alleged incident,and that the Respondentadvances no claim, nor is there any evidence, that the refusal to bargain on March 15 wasdue to any claimed interference with the delivery.-27Violations of the Act found herein are attributable not only to Harrisburg but toLincoln and York as well, since the three corporations are operated as an integratedenterprise,with common supervision,management,and labor relations policies.HiltTransportation Company,75 NLRB 1203, enfd. Dec 7, 1948, Docket No. 1203 (C. A. 1) ;Don Juan Co,Inc., et al.,79 NLRB 154;N. L. -R. B v. Federal Engineering Co.,153F. 2d 233 (C. A.6) ; N. L. R. B. v. Condenser Corp.,128 F. 2d 67 (C., A. 3) ;The RedRock Company,84 NLRB 521, enforcement denied on this aspect 187 F. 2d 76 (C. A. 5)Glass Fiber Moulding Company,104 NLRB 383, 404, footnote 34. See also,N. L. R. B. v.Pennsylvania Greyhound Lines,303 U. S 261.The decision of the Fifth Circuit in theRed Rockcase is to the contrary, but that decision does not accord with the weight ofauthority.28 Ziegler denied that what he had in mind was a committee to discuss"working condi-_tions" with him. I accord no weight to this disclaimer in view of the content of theproposal and the setting in which it was made.29 SeeThe DeVolbiss Company,102 NLRB 1317, 1323. HARRISBURG BUILDING UNITS CO., INC.353',constituted interference by Harrisburg with the administration of the committee anda contribution of supportto It.30In sum,the proposal, whether in the form madeat the first employees' meeting or at the second, interfered with the exercise of rights.guaranteed employees by Section 7 of the Act, and the Respondent thereby violated,Section 8 (a) (1).31Similarly, the Respondent violated that section as,a consequence-of Ziegler's proposal to Whittaker that the latter assemble the employeesand inducethem to form the committee.For the reasons stated earlier, the Respondent violated Section 8 (a) (1) of the.Act as a result of Ziegler's interrogations of employees, as found above, with re-spect to their union interest or sympathy, union membership, execution of unioncards, unionpromisesto employees, and voting intentions.Similarly, the Re-spondent violated that section as a consequence of the question put by Ziegler toJoseph Zimmerman whether the latter knew, "who belonged, to the union"; the-inquiry on that occasion "if Wheeler or Whittaker would be a good man to speak.to to find out who belonged to the union"; and the proposal made by Ziegler to-John Zimmerman that the latter assist "a few" employees to "keep the union out."-Ziegler did not spell out what he meant by "trouble" when he told employeesthatHarrisburg would get- rid of its trucks if "the,union" gave it any "trouble,"-but light is shed on hismeaning againstthe background of other evidence.Sipeis admittedly opposed to having anyunion in theplant, and regarded efforts bythe Hod Carriers and Teamsters to discuss wages and working conditions as inter-ference with his business.Moreover, during the conversations in which Zieglerpredicted that Harrisburg would dispose of its trucks in the' event of "trouble"from "the union," Ziegler expressed substantially the same attitude toward union-ization and collective bargainingas .Sipe.I think it fair to conclude that Ziegler-equates unionization of the employees and collective bargaining with "trouble,"and that what he meant was that if Harrisburg was required to deal with "theunion"(presumably the Teamsters), the company would dispose of its trucks,with a consequent loss of employment. (In that connection,it is interesting tonote that about 3 weeks after Stubin, Pelusi, and Long came to the plant seekingbargainingnegotiations,a trucking company began hauling operations for Harris-burg, following authorization to do so from the Pennsylvania Public Utilities,Commission.)The statement with respect to disposition of the trucks, made onone occasiontoHoffman, Wheeler, and Joseph Zimmerman, and on another to,Whittaker, had an inhibiting content and was in effect a warning thatunionizationof the employees would result in loss of employment.As a result of the remarksin question,the Respondent violated Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in,connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices vio-lative of Section 8 (a) (1) and (5) of the Act, I shall recommend below that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in,this proceeding, I make the following:CONCLUSIONS OF LAW1.Heavy&Highway ConstructionWorkers Union Local No. 158, affiliated'with the International Hod Carriers,Building & Common Laborers Union ofAmerica,AFL-CIO,isa labor organization within the meaning of Section 2 (5)of the Act.2.Chauffeurs,Teamsters&Helpers Union Local No. 776, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&HelperssoNo implication is intended that payment by an employer to employees for time spent-by the latter in collective-bargaining functions for a labor organization is always violativeof Section 8 (a) (2).My holding is limited to the facts in this case.=Among othercases, seeGeorge C. Knight Company,102 NLRB 1198, 1215;TheDeVilbiss Company,102 NLRB 1317, 1323;Trescott Company, Inc.,102 NLRR 1160, 1167'..405448- 57-vol 116--24 354DECISIONSOF NATIONALLABOR RELATIONS BOARDof America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of Harrisburg Building UnitsCo., Inc., employed at its plant in Harrisburg, Pennsylvania, exclusive of officeand clerical employees, supervisors, and guards as defined in the Act, constitute,and have at all times material to this proceeding constituted, a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.4.Heavy & Highway Construction Workers Union Local No. 158, affiliatedwith the International Hod Carriers, Building & Common Laborers Union of Amer-ica,AFL-CIO, was on March 9, 1955, and at all times since has been, the ex-clusive representative of all the employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.5.As a result of the failure and refusal to bargain collectively with Heavy &Highway Construction Workers Union Local No. 158, affiliated with the Inter-national Hod Carriers, Building & Common Laborers Union of America, AFL-CIO,as the exclusive representative of the employees in the aforesaid appropriate unit,as found in section III, above, Harrisburg Building Units Co., Inc., York Build-ing Products Co., Inc., and Lincoln Stone Co., Inc., have engaged in and are en-gaging inunfair labor practices within themeaningof Section 8 (a) (5) of theAct.6.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, as found in section III, above,the said companies have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor. practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Electrical Contractors of Troy and VicinityandBuell WinslowandLocal 438, International Brotherhood of Electrical Work-ers, AFL-CIO, Party to the ContractBarnum Bros.Co.andBuellWinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractDevoe Electrical Company, Inc.andBuellWinslowandLocal438, International Brotherhood of Electrical Workers, AFL-CIO, Party to the ContractWilliam C. DunkerandBuellWinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Partyto the ContractGilboe Electric ServiceandBuell WinslowandLocal 438, Inter-national Brotherhood of Electrical Workers, AFL-CIO, Partyto the ContractGordon L. Hayes AssociatesandBuell WinslowandLocal 438,International Brotherhood of Electrical Workers, AFL-CIO,Party to the ContractJohn J. JoyandBuellWinslowandLocal 438, InternationalBrotherhood of Electrical Workers, AFL-CIO, Party to theContract116 NLRB No. 48.